 


110 HRES 413 EH: Recognizing the service of United States Merchant Marine veterans.
U.S. House of Representatives
2007-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 413 
In the House of Representatives, U. S.,

May 22, 2007
 
RESOLUTION 
Recognizing the service of United States Merchant Marine veterans. 
 
 
Whereas the United States Merchant Marine served as the Nation’s first Navy and helped George Washington’s Continental Army defeat the British Navy; 
Whereas since 1775, United States Merchant Mariners have served valiantly in times of peace and in every war; 
Whereas after the terrorist attacks of September 11, 2001, 29 United States Merchant Marine Academy cadets operated a fleet of boats in New York Harbor, transporting firefighters and other emergency equipment workers, medical supplies, and food; 
Whereas today, more than 8,000 Merchant Mariners serve in the Military Sealift Command, most of them working in support of Operation Iraqi Freedom and Operation Enduring Freedom; 
Whereas the United States Merchant Marine Academy is the only one of the five service academies that sends its cadets into war, and 142 undergraduates of the Academy were lost during World War II; 
Whereas during World War II, Merchant Mariners served honorably in combat but were denied veterans benefits and recognition at the end of the war despite sustaining the highest rate of casualties of any of the armed services; 
Whereas more than 95 percent of the Allied Forces and materiel that was transported during World War II was transported by Merchant Marine ships; 
Whereas the Merchant Mariners of World War II were denied the unprecedented benefits of the Servicemen’s Readjustment Act of 1944 (known as the GI Bill of 1944); 
Whereas the story of the United States Merchant Mariners of World War II is one of patriotism, of youthful exuberance, of dedication to duty, of bravery in the midst of battle, and of a Nation that forgot these heroes after the end of the war for more than 40 years until 1988, when they were given veteran status; 
Whereas by that time, over 125,000 of those Merchant Mariners had died and many had lost out on opportunities and benefits they greatly deserved; and 
Whereas, on National Maritime Day, Congress recognizes the tremendous sacrifices and contributions of the Merchant Marine and its veterans and the entire maritime industry to the Nation: Now, therefore, be it  
 
That on National Maritime Day, the House of Representatives recognizes the heroic and invaluable sacrifices that the United States Merchant Marine veterans have made to help ensure our Nation’s prosperity and safety. 
 
Lorraine C. Miller,Clerk.
